Title: From James Madison to John Cotton Smith, 6 February 1806 (Abstract)
From: Madison, James
To: Smith, John Cotton


                    § To John Cotton Smith. 6 February 1806, Department of State. “In answer to your letter of the 11 ult. [not found] enclosing to me the Memorial of the Governor, Judges and Secretary of the Indiana Territory, claiming compensation for certain services rendered by them in relation to the territory of Louisiana, under the Act of Congress, which constituted it, I can only state, that the code of laws to which the memorialists refer has been received at this Department, and that although the other general facts are believed to be true, I have not any formal evidence of them.”
                